Citation Nr: 0519852	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a breathing 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1953 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for a back 
disability and asthma (claimed as a breathing problem).  


REMAND

The veteran contends he is entitled to service connection for 
a back disability and disability exhibited by breathing 
difficulty.  Service medical records are unavailable.  
Requests to obtain the veteran's service medical records from 
all available sources were unsuccessful.  In a document dated 
in March 2003, the National Personnel Records Center reported 
that the veteran's records are fire- related and there are no 
service medical records or alternative records available.

Treatment records from Columbia VAMC dated from January 2002 
to December 2002, reflect treatment for back pain and asthma.  
In a note dated in January 2002, it was reported the veteran 
had a 2-year history of dyspnea on an almost daily basis.  A 
letter from the veteran's treating physician at Columbia VAMC 
dated in July 2003, reflects she treated him for chronic lung 
process and back pain, and opined that these disabilities 
were caused by service.  A letter from V.S. Toussaint, M.D. 
dated in August 2003, indicates that the veteran experienced 
recurrent back pain and this could have been caused by 
service as indicated by the veteran.  A letter from Worley 
Chiropractic Clinic received in August 2003, adds that the 
veteran's low back pain was possibly caused by service as the 
veteran indicated.  

The etiology opinions of record do not clarify what evidence 
was reviewed or whether there is a probability as opposed to 
possibility that current disability is related to service.  
Thus, the Board finds that an examination is warranted.  

Accordingly, this case is REMANDED as follows:

1.  The RO, after obtaining any necessary 
authorizations, should obtain the 
veteran's complete treatment records from 
Drs. Touissant and Worley, in addition to 
records from the VAMC in Columbia dated 
from December 2002 to present.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
pulmonary examinations to determine the 
nature and probable etiology of any back 
and/or lung pathology.  

If the veteran is diagnosed with current 
back or lung disability, the examiner is 
requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current disability is 
related to active service.  

The veteran's claims folder must be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.  The opinions 
of Drs. Roundtree, Touissant and Worley 
should be reconciled and the evidence 
relied upon in making any determination 
should be cited and discussed.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
back disability and disability exhibited 
by difficulty breathing.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


